AMENDMENT TO GROUND LEASE AGREEMENT

This Amendment to Ground Lease Agreement (the "Amendment") is made by Pilgrim
Partnership, L.L.C., a Vermont Limited Liability Company, with principal place
of business in Waterbury, Vermont (the "Landlord") and Green Mountain Coffee
Roasters, Inc., (the "Tenant").

WHEREAS, Pilgrim Partnership, L.L.C. and Mayflower Management, L.L.C., have
declared and established a condominium known as Pilgrim Commercial Park
Condominiums (the "Condominium") as described and depicted in the Declaration of
Pilgrim Commercial Park Condominiums and all Exhibits thereto, dated March 24,
2005 and recorded on March 28, 2005, in Book 233, Pages 163-234 of Deeds in the
Town of Waterbury Land Records, as amended (collectively the "Declaration");

WHEREAS, under the Declaration, the Landlord is the current declarant;

WHEREAS, Pilgrim Partnership, L.L.C. entered into a Ground Lease Agreement with
Green Mountain Coffee Roasters, Inc. dated April 14, 2005, subsequent to the
recording of the Declaration (the "Ground Lease");

WHEREAS, while the parties desire to preserve the transaction reflected in the
Ground Lease, certain modifications of the Ground Lease are required in order to
conform its terms to the Declaration.

NOW THEREFORE, Landlord and Tenant hereby amend the Ground Lease as follows:

 1. Paragraph 1 is hereby deleted in its entirety and is amended and restated as
    follows:

    "1. Demised Premises. Landlord does hereby demise, let, rent and lease unto
    Tenant, and Tenant hereby leases and rents from Landlord's interest in Unit
    3 of the Pilgrim Commercial Park Condominiums, together with an undivided
    percentage in the Common Elements apportioned thereto and together with the
    Limited Common Elements reserved to Unit 3 in the Declaration (the "Land")
    on the Plan of Pilgrim Commercial Park Condominiums, dated March 2005,
    prepared by Charles Grenier Consulting Engineer, P.C. and attached to the
    Declaration as Exhibit D, as same may amended from time to time, (the "Park
    Plan") and the non-exclusive right to use the roads, parking areas, open
    spaces and other common areas included within the condominium as Common
    Elements, subject to any limitations imposed by the Declaration. The Tenant
    shall have the exclusive right to use any areas designated in the
    Declaration as a Limited Common Element of Building 3, as defined in the
    Declaration, and Landlord hereby transfers to Tenant for the term of this
    Lease all rights of Landlord under Section 4.4(h) of the Declaration. A copy
    of the Park Plan is attached to the Ground Lease as Exhibit A. All
    references in this Lease to the "Land" shall be deemed to refer to Unit 3
    and its related undivided interest in the Common Elements and Limited Common
    Elements reserved to Unit 3, except that in Sections 2, 4(b) and 5(b), all
    references to the "Land" shall be deemed to refer to Landlord's interest in
    Unit 3 and its related undivided interest in the Common Elements and Limited
    Common Elements reserved to Unit 3."

 2. Paragraph 5(a) is hereby deleted in its entirety and is replaced with the
    following:

> > "5. Option to Purchase.
> > 
> > (a) At all times during the first five (5) years of the term of this Lease,
> > Tenant shall have the option to purchase (i) Landlord's entire interest in
> > Unit 3, together with an undivided interest in the Common Elements and the
> > Limited Common Elements reserved to Unit 3 in the Declaration and together
> > with the development rights for the Limited Common Elements reserved to Unit
> > 3 arising in favor of the owner of Unit 3 pursuant to Section 4.4(h) of the
> > Declaration (collectively "Unit 3"), and (ii) Landlord's entire interest in
> > Unit 1, together with an undivided interest in the Common Elements and the
> > Limited Common Elements reserved to Unit 1 in the Declaration (collectively,
> > "Unit 1") and (iii) the Future Development Rights reserved in the area
> > designated on the Park Plan as Site C and Site J ("Future Development Rights
> > Site C and Site J"), all as shown on Exhibit A and in each case at the
> > applicable price set forth below. Tenant may exercise each of such options
> > separately, except that Tenant shall only have the right to purchase the
> > Future Development Rights Site C and Site J together, and then only if
> > Tenant simultaneously purchases Landlord's entire interest in Unit 1. Such
> > options may be exercised by written notice from Tenant to Landlord, given no
> > later than the fifth (5th) anniversary of the commencement of the term of
> > this Lease. If such notice has not been given by said fifth (5th)
> > anniversary, then the purchase option described herein shall terminate.
> > Landlord agrees that during the term of said option, it shall not transfer,
> > convey or lease any rights in the land and buildings subject to said options
> > to any party other than Tenant, and any mortgagee. If Tenant exercises its
> > option to purchase Landlord's interest in Unit 3, then as part of the
> > conveyance of said interest, Landlord will quitclaim to Tenant any interest
> > of Landlord in the improvements forming a part of Unit 3. The purchase price
> > for each such option (in each case, the "Purchase Price") shall be as set
> > forth below:

(1) Unit 3, including undivided interests in Common Elements and Limited Common
Elements reserved to Unit 3 in the Declaration and development rights arising
under Section 4.4(h) of the Declaration - Purchase Price - $750,000.00;

(2) Unit 1, together with an undivided interest in the Common Elements and
Limited Common Elements reserved to Unit 1 in the Declaration - Purchase Price -
$3,800,000.00;

(3) Future Development Rights Site C and Site J - Purchase Price - $950,000.00."

> 3. Paragraph 5(b) is hereby deleted in its entirety and is replaced with the
> following:
> 
> (b) If Tenant exercises any of the foregoing purchase options, Landlord shall
> convey the subject Unit or Future Development Rights Site C and Site J, as the
> case may be, to Tenant, or its designee, by warranty deed, conveying fee
> simple title to such land or building free and clear of all liens and other
> encumbrances. Closing of the transaction shall occur as soon as reasonably
> practicable. Rent and other payments due under this Lease or any other
> applicable lease between Landlord and Tenant shall be prorated to the date of
> closing. Taxes and Association Dues (each as defined in Section 7 below) shall
> also be prorated as of the closing. With respect to Unit 3, if Unit 3 has not
> been transferred to Tenant prior to the scheduled expiration of the
> then-current term of this Lease, said term shall automatically extend at the
> then-current rent until such transfer has been completed. Tenant shall be
> responsible for any transfer taxes payable with respect to any conveyance
> hereunder and Landlord shall be responsible for any capital gains tax, land
> tax or similar tax which may be payable in connection with such conveyance. If
> Tenant exercises its option to purchase the Future Development Rights Site C
> and Site J, Landlord's conveyance shall include all Special Declarant Rights
> (as defined by law) appurtenant to the development rights being conveyed,
> including specifically, but not by way of limitation, the right on the part of
> Tenant in its name to make, execute and record an amendment to the Declaration
> in form and content which satisfies the provisions of applicable law to effect
> the conversion of said development rights and the building or buildings and
> related improvements constructed by Tenant into a Unit or Units of the Pilgrim
> Commercial Park Condominium with the interest appurtenant to such Unit in the
> Common Elements of said Condominium (to be determined in accordance with the
> Declaration).
> 
> 4. Paragraph 8(b) is hereby deleted in its entirety and replaced with the
> following:
> 
> "8(b). Landlord acknowledges that Tenant has an option to purchase Landlord's
> interest in Unit 3 together with an undivided interest in the Common Elements
> and the Limited Common Elements reserved to Unit 3 in the Declaration and the
> development rights described in Section 4.4(h) of the Declaration. Tenant may
> exercise its option to purchase Landlord's interest in Unit 3 pursuant to the
> terms of this Lease."
> 
> 5. The parties acknowledge that the current version of the Park Plan
> incorrectly identifies the portion of Site D located south of Building 3 as
> "Reserved for Future Development Commercial/Industrial," when, in accordance
> with Section 3.2 of the Declaration, said land should have been identified as
> a Building 3 Limited Common Element. The parties agree that the text of the
> Section 3.2 of the Declaration supersedes the Park Plan with respect to this
> issue and Landlord agrees to cause the Park Plan to be corrected and to have
> said corrected version of the Park Plan recorded in the Town of Waterbury Land
> Records.
> 
> 6. Except for the specific provisions amended herein, all of the original
> terms, conditions and provisions of the Ground Lease shall remain in full
> force and effect. Terms not otherwise defined herein shall have the same
> meaning as set forth in the Ground Lease, or to the extent applicable in the
> Declaration.

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be
executed by their respective duly authorized agents, this 15th day of November,
2005.

                                                            PILGRIM PARTNERSHIP,
L.L.C.

                                                            By: /s/ Steve Van
Esen
                                                            Its duly authorized
agent

 

                                                            GREEN MOUNTAIN
COFFEE ROASTERS, INC.

                                                            By: /s/ Frances G.
Rathke
                                                            Its duly authorized
agent

STATE OF VERMONT
COUNTY OF WASHINGTON, SS.

At Waterbury, in said County and State, this 15th day of November, 2005,
personally appeared Steve Van Esen, Duly Authorized Agent of PILGRIM
PARTNERSHIP, L.L.C., to me known, and he acknowledged this instrument, by him
signed, to be his free act and deed and the free act and deed of PILGRIM
PARTNERSHIP, L.L.C.

                                                            Before me,

                                                            /s/ Paula Clement_
                                                            Notary Public

                                                            Notary commission
issued in
                                                            Orange County
                                                            My commission
expires: 2/10/07

STATE OF VERMONT
COUNTY OF WASHINGTON, SS.

At Waterbury, in said County and State, this 15th day of November, 2005,
personally appeared Frances G. Rathke, Duly Authorized Agent of GREEN MOUNTAIN
COFFEE ROASTERS, INC., to me known, and he acknowledged this instrument, by him
signed, to be his free act and deed and the free act and deed of GREEN MOUNTAIN
COFFEE ROASTERS, INC.

                                                            Before me,

                                                            /s/ Paula Clement_
                                                            Notary Public

                                                            Notary commission
issued in
                                                            Orange County
                                                            My commission
expires: 2/10/07

 